Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11, and 15-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brennan et al. (US 10,928,166), hereinafter (“Brennan”).  
Re claims 1, 2, 4-9, and 15-17, Brennan (Figs 1 and 6) discloses a door system for installation in a doorwary (28) for protecting a space from entry by prohibited kinetic objects of substantial mass using a deployable barrier door, comprising: a mounting structure (54) configured for storing the deployable barrier door in a retracted position; the deployable barrier door (30) comprising a plurality of sheets of flexible anti-ballistic material formed into a laminate forming at least one layer of said barrier door; a structure (44) for securing the sides and/or bottom of the deployable barrier to secure said deployable barrier in a deployed position closinq said doorway; and a deployment mechanism (60) configured to drop the deployable barrier into the deployed position such that the barrier door protects the space from entry by prohibited kinetic objects having substantial kinetic energy.
Re claims 11, 18, and 19-21, Brennan discloses the system according to claim 1, wherein said barrier is configured to be installed in a door frame designed for passage of a vehicle, and wherein said kinetic objects include a moving vehicle (e.g. bicycle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Riden (US 11,125,537).  Brennan discloses the claimed invention with the exception of a sensing system for detecting threat data indicating a ballistic threat exists; and a control system configured to receive said threat data from said sensing system, said control system operably configured to trigger said deployment mechanism to automatically deploy said barrier door in a manner that secures sides and/or a bottom of said barrier door to a wall and/or a floor, respectively.  Riden teaches a sensing system (172, 174, 176, and 178) for detecting threat data indicating a ballistic threat exists; and a control system configured to receive said threat data from said sensing system, said control system operably configured to trigger said deployment mechanism to automatically deploy said barrier door in a manner that secures sides and/or a bottom of said barrier door to a wall and/or a floor, respectively.  The purpose of the system in Riden is to automatically deploy a barrier when gun shots are detected.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the system in Brennan to have the sensing system taught by Riden.  The motivation (as taught by Riden) would be to automatically deploy a barrier when gun shots are detected.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Response to Arguments
Applicant's arguments filed 4-4-22 have been fully considered but they are not persuasive. Applicant argues that the references to Brennan and Riden do not disclose or render applicant’s invention obvious because neither discuss protection from a vehicle.  MPEP 2117(II) states “[a] claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.”  Brennan either alone or in combination with Riden clearly discloses all of the structural limitations of the claims.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641